UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2028


CONSTANCE HAUCK ADAMSON, a/k/a Constance S. Hauck,

                Plaintiff - Appellant,

          v.

SOCIALIST CORPORATION OF KY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cv-03605-HMH)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Constance Hauck Adamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Constance Hauck Adamson appeals the district court’s

order dismissing her civil complaint without prejudice. *                                  The

district court referred this case to a magistrate judge pursuant

to    28     U.S.C.     § 636(b)(1)(B)         (2012).        The   magistrate        judge

recommended          that    relief    be    denied    and    advised      Adamson      that

failure        to      file     timely,        specific       objections        to     this

recommendation could waive appellate review of a district court

order based upon the recommendation.

               The     timely       filing     of     specific      objections        to     a

magistrate          judge’s    recommendation          is    necessary     to    preserve

appellate review of the substance of that recommendation when

the        parties     have     been        warned     of    the     consequences          of

noncompliance.              Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see     also   Thomas     v.     Arn,   474    U.S.   140       (1985).

Adamson has waived appellate review by failing to file specific

objections          after    receiving       proper    notice.       Accordingly,          we

affirm the judgment of the district court.

               We dispense with oral argument because the facts and

legal       contentions       are   adequately        presented     in   the    materials




       *
       The district court’s order is final and appealable. See
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993).



                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3